PER CURIAM.
This, like .Hardy’s case, Hardy v. United States, 5 Cir., 164 F.2d 878, is another circumstantial evidence case. As in Hardy’s case appellant relies for reversal on one ground, that the evidence is not of sufficient cogency to point with unerring certainty to defendant’s guilt; that is, it does not exclude every other reasonable hypothesis. We cannot agree with appellant. The case made by the government, if believed by the jury, was sufficient to convict the defendant. The defendant, instead of offering some reasonable explanation of his presence near the still, which was consistent with his innocence, flatly denied his presence there. Having taken this course, and the jury having rejected his evidence, he is in a poor position now to complain that the evidence as a whole was insufficient to exclude every other hypothesis but that of his guilt.
The judgment is affirmed.